Citation Nr: 1612803	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease of the cervical spine, to include as secondary to status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran had active service from March 1983 to January 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2012, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a VA examination scheduled pursuant to the Board remand.  The appellant alleges that he did not receive notice of the scheduled examination.  Both the claimant and his representative argue that the AOJ should schedule him for another VA examination.  The Veteran had a permanent address as well as a temporary one circa the time he was scheduled for a VA examination to be performed in May 2013.  In light of the potential confusion regarding the two addresses, the AOJ should afford the Veteran another opportunity to report for a VA examination.

As for the Veteran's current address, a January 2015 letter to a P.O. Box in Merritt Island, Florida, was returned as undeliverable.  In an April 2015 VA Form 21-22 (appointment of veterans service organization as claimant's representative), the appellant provided a street address in Cocoa, Florida.  The AOJ should undertake reasonable efforts to verify the appellant's current address.

The Veteran has had long unemployment, and he reported in his November 2007 claim of entitlement to a total rating based on individual unemployability that he was receiving or expecting to receive disability retirement benefits.  The AOJ should attempt to contact the appellant and ask whether he has ever applied for Social Security disability benefits.  Depending on the claimant's response, the AOJ should attempt to obtain any records pertaining to a claim for Social Security disability benefits.

In light of the other reasons for a remand, the AOJ should obtain any additional VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ make reasonable efforts to ascertain the Veteran's current mailing address, to include contacting the representative to determine whether the street address in Cocoa, Florida listed in the April 2015 appointment is the current address.

2.  Contact the Veteran at his current or most recent address and ask him to identify all treatment for his cervical spine and left shoulder disorders and obtain any identified records.  Regardless of the claimant's response, obtain any additional records from the Lexington VA Medical Center from May 2010 to February 2011, from the Tampa VA Medical Center from February 2011 to the present, and from the Orlando VA Medical Center and Viera VA Outpatient Clinic from November 2014 to the present.

3.  Contact the Veteran at his current or most recent address and ask him whether he has ever applied for Social Security disability benefits.  Depending on his response, contact the Social Security Administration and attempt to obtain any records pertaining to his claim for Social Security disability benefits.

4.  Thereafter, using the Veteran's current or most recent address, schedule him for an examination to determine the nature and severity of the degenerative joint disease of the cervical spine and any other cervical spine disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of the degenerative joint disease of the cervical spine and any other cervical spine disorder.

For the degenerative joint disease of the cervical spine and any other cervical spine disorder, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include the in-service motorcycle accident.

For the degenerative joint disease of the cervical spine and any other cervical spine disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.

If the examiner finds that the degenerative joint disease of the cervical spine and any other cervical spine disorder was aggravated by his service-connected status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement, then he/she should specify the baseline level of disability of the cervical spine disorder prior to aggravation and the permanent, measurable level of increased impairment due to status post fracture of the left scapula with dislocation of the left sternoclavicular joint and axillary nerve involvement.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






